Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUATION OF 12 AND 14
	Applicant’s arguments filed on 8/9/2022 have been fully considered but are not deemed persuasive. 

First point of argument
	Applicant argues “The office has cited US case law as a basis to assert it would have been obvious to provide an incrementer in a machine or component in the manner of this invention… The Japikse Decision was with respect to a hydraulic press, which is a mechanical apparatus. In contrast, the instant application is drawn to a “method for creating identifiers”. Thus Japikse is inapplicable to the issues here.”	
	In response, these arguments have been fully considered but they are not deemed persuasive since rearrangement of parts has been identified by the courts as a modification normally requiring only ordinary skill in the art. Note that the case law In re Japikse has been relied upon to illustrate the obviousness of rearranging parts of an invention and what consideration of such a modification as being obvious would have suggested to one of ordinary skill in the art and not for the specifics of the modifications made in In re Japikse. According to the MPEP, the rationale for obviousness may be by legal precedent established by prior case law, if the facts in a prior legal decision are sufficiently similar to those in the application under examination. In this case, the proposed modification of Martin involves rearrangement of parts, which has been identified by the courts as an obvious modification to an invention and thus, involves sufficiently similar facts as the case law In re Japikse, which deals with rearrangement of parts.
Note that according to MPEP 2144 I. 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”
Where in MPEP 2144.04, it is specified that 
As discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.
Where rearrangement of parts has been identified as a common practice identified by the courts as normally requiring ordinary skill in the part in MPEP 2144.04. VI (C). 

Second point of argument
	Applicant argues “modifying the teachings of Martin so as to provide an incrementer in the machine or component would change the principle of operation of the machine or component in violation of well settled legal principles set forth in KSR… the modified system of Martin would have a multiplicity of incrementors, each of which would be counting the same process, and therefore would in fact slow down the system. Modifying the teachings of Martin to provide multiple incrementors is improper, because the proffered modification clearly entails an endeavor that would require an undue level of modification and experimentation, which changes the principle of operation of the system depicted in Martin… The modification of Martion to provide multiple or a plurality of incrementors is based on improper hindsight, because the skilled person has no reason to distribute incrementors throughout the system because there is no need to do so… it is not a mere matter of providing a counter in a component. Rather, as shown in the below reproduced Figs. 1 and 2 of applicant’s drawings, each component (HW11, …, HW41) of the distributed system must include a respective counter (ECC11, … ECC41)… There is no teaching or suggestion in the cited prior art, or within the referenced case law, i.e., In re Japikse, to modify the method described in Martin in the foregoing manner. Applicants believe any other conclusion is mere hindsight.”	
	In response, these arguments have been fully considered but are not deemed persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (“Figs. 1 and 2 of applicant’s drawings, each component (HW11, …, HW41) of the distributed system must include a respective counter (ECC11, … ECC41)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The pending claims do not contain any limitation requiring a plurality of components and a plurality of counter, each component comprising a counter as argued by Applicant. 
It appears that Applicant is misconstruing the examiner’s rejection since the proposed modification to Martin has not been to include a plurality of counters as argued by Applicant but where to arrange the counter already taught by Martin. The pending claims do not require a plurality of components and a plurality of counters as argued by Applicant but merely “utilizing a unique component identification of a component of the distributed system for the identifier; combining the unique component identification with a respective current counter value of a respective counter unit arranged in the component, each respective counter unit comprising the component of the distributed system to which the unique component identification utilized is assigned;” which is taught by the combination of Martin and Alger as  
utilizing a unique component identification of a component of the distributed system for the identifier; [Martin teaches “the network address for the machine on which the object is being created is obtained” (page 6, lines 33-47; fig. 6 and related text) “A preferred machine address is the network IP address for the machine” (page 6, lines 42-46)]
combining the unique component identification with a respective current counter value of a respective counter unit arranged in the component, each respective counter unit comprising the component of the distributed system to which the unique component identification utilized is assigned; [Martin teaches “The formation of the unique ID… In addition, a value from an incrementer associated with the process is obtained… and the machine address, process ID, local system time and increment value are concatenated to form a single string” (page 6, lines 33-41; fig. 6 and related text) where Martin further explains “The formation of the unique ID is described in Figure 6 with respect to sequence 600… the network address for the machine on which the object is being created is obtained… the process ID for the process that is creating the identifiable object is obtained… and the current local system time is obtained… In addition, a value from an incrementer associated with the process is obtained” (page 6, lines 33-41) where fig. 6 also shows the incrementer as being local]. Thus, according to Martin, the machine ID is a machine on which the object is being created and refers to the incrementer as local; where even though Martin does not expressly refer to the incrementer being in arranged in the machine or component, one of ordinary skill in the art would have found it obvious to explicitly have this local incrementer be arranged in the machine or component since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and doing so would at least provide flexibility of design and increased speed in unit in the creation for the unique identifier for information units
incrementing the counter value after generation of the respective identifier; and [Martin teaches “Increment value 610 is obtained by calling a local counter…” (page 6, lines 33-46; fig. 6 and related text) where after the generation of the ID and before generating a new ID, the counter is incremented in step 610 (fig. 6 and related text)]
storing the incremented counter value as the respective current counter value in the respective counter unit arranged in the component [Martin teaches “Increment value 610 is obtained by calling a local counter…” (page 6, lines 33-46; fig. 6 and related text) where the value of the current counter value must be stored/accessible in order for it to be called for each formation of the unique ID. Martin further explains “The formation of the unique ID is described in Figure 6 with respect to sequence 600… the network address for the machine on which the object is being created is obtained… the process ID for the process that is creating the identifiable object is obtained… and the current local system time is obtained… In addition, a value from an incrementer associated with the process is obtained” (page 6, lines 33-41) where fig. 6 also shows the incrementer as being local]. Thus, according to Martin, the machine ID is a machine on which the object is being created and refers to the incrementer as local; where even though Martin does not expressly refer to the incrementer being in arranged in the machine or component, one of ordinary skill in the art would have found it obvious to explicitly have this local incrementer be arranged in the machine or component since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and doing so would at least provide flexibility of design and increased speed in unit in the creation for the unique identifier for information units]; but Martin does not expressly refer to storing the incremented counter value. 
Regarding the limitations of storing the incremented counter value, Alger teaches [generation of a counter-based UUID (universally unique identifier) (col. 3, line 60-col. 4, line 41; fig. 4 and related text) where “The generate counter-based UUID component maintains the actual counter that is incremented each time a UUID is allocated… the actual counter is stored… in step  804, the component persistently stores the actual counter” (col. 8, lines 16-41) “Whenever the actual counter is incremented so that the log point part in changed (i.e., every 2^16 increments), the value of the log point part is stored persistently on a storage device” (col. 6, lines 62-65)].

/YAIMA RIGOL/Primary Examiner, Art Unit 2135